           Case 5:19-cv-00074-FB Document 31 Filed 02/18/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


 TEXAS LEAGUE OF UNITED LATIN                    §
 AMERICAN CITIZENS,                              §
                                                 §
 and                                             §
                                                 §
 NATIONAL LEAGUE OF UNITED                       §
 LATIN AMERICAN CITIZENS,                        §
                                                 §
 and                                             §
                                                 §
 JULIE HILBERG, individually and on              §
 behalf of others similarly situated,            §
                                                 §   CIVIL ACTION NO. 5:19-CV-00074-FB
       Plaintiffs,                               §
                                                 §
 v.                                              §
                                                 §
 DAVID WHITLEY, in his official capacity         §
 as Secretary of State for the State of Texas,   §
                                                 §
 and                                             §
                                                 §
 KEN PAXTON, in his official capacity as         §
 Attorney General for the State of Texas,        §
                                                 §
       Defendants.                               §


          THIRD-PARTY GAYATRI VASAN’S JOINDER TO DEFENDANTS’ MOTION FOR
                  ENTRY OF CONFIDENTIALITY AND PROTECTIVE ORDER

       Defendants in the above entitled cause have moved for the entry of a confidentiality and

protective order. Gayatri Vasan, a nonparty to this litigation and the recipient of a third-party

subpoena from Plaintiffs that commands appearance at the hearing on Plaintiffs’ motion for

preliminary injunction and the production of documents, see Ex. A to Defendants’ Motion for
          Case 5:19-cv-00074-FB Document 31 Filed 02/18/19 Page 2 of 4



Entry of Confidentiality and Protective Order, hereby joins Defendants’ Motion in full and adopts

and restates the arguments in Defendants’ Motion as if fully restated herein.

       For the reasons set forth in Defendants’ Motion for Entry of Confidentiality and Protective

Order, third-party subpoena recipient Gayatri Vasan respectfully requests the entry of Defendants’

proposed protective order.
Case 5:19-cv-00074-FB Document 31 Filed 02/18/19 Page 3 of 4



                           Respectfully submitted.

                           KEN PAXTON
                           Attorney General of Texas

                           JEFFERY C. MATEER
                           First Assistant Attorney General

                           RYAN BANGERT
                           Deputy Attorney General for Legal Counsel

                           /s/ Patrick K. Sweeten
                           PATRICK K. SWEETEN
                           Associate Deputy for Special Litigation
                           Texas Bar No. 00798537
                           TODD LAWRENCE DISHER
                           Special Counsel for Civil Litigation
                           Texas Bar No. 24081854
                           MICHAEL TOTH
                           Special Counsel for Civil Litigation
                           Texas Bar No. 24100608
                           ROLA DAABOUL
                           Assistant Attorney General
                           Texas Bar No. 24068473
                           CHRISTOPHER D. HILTON
                           Assistant Attorney General
                           Texas Bar No. 24087727

                           P.O. Box 12548, Capitol Station
                           Austin, Texas 78711-2548
                           (512) 463-2120
                           FAX: (512) 320-0667
                           Patrick.Sweeten@oag.texas.gov
                           Todd.Disher@oag.texas.gov
                           Michael.Toth@oag.texas.gov
                           Rola.Daaboul@oag.texas.gov
                           Christopher.Hilton@oag.texas.gov

                           Counsel for Gayatri Vasan
          Case 5:19-cv-00074-FB Document 31 Filed 02/18/19 Page 4 of 4



                                 CERTIFICATE OF CONFERENCE

       I certify that I conferred with opposing counsel regarding the proposed protective order

and the need for confidentiality protections, and Plaintiffs are opposed to this motion.



                                                      /s/ Christopher D. Hilton
                                                      CHRISTOPHER D. HILTON




                                      CERTIFICATE OF SERVICE

       I certify that a true and accurate copy of the foregoing document was filed electronically (via

CM/ECF) on February 18, 2019, and that the person(s) identified below was served by CM/ECF:


Danielle M. Lang*                                      Luis Roberto Vera, Jr.
Mark P. Gaber*                                         General Counsel
Campaign Legal Center                                  Law Offices of Luis Roberto Vera,
1411 K Street NW, Suite 1400                           Jr. & Associates
Washington, DC 20005                                   1325 Riverview Towers
dlang@campaignlegal.org                                111 Soledad
mgaber@campaignlegal.org                               San Antonio, TX 78205-2260
*motions for admission pro hac vice                    lrvlaw@sbcglobal.net
Forthcoming                                            Chad W. Dunn
Renea Hicks                                            K. Scott Brazil
                                                       Brazil & Dunn
Law Office of Max Renea Hicks                          3303 Northland Drive, Suite 205
P.O. Box 303187                                        Austin, TX 78731
Austin, TX 78703                                       chad@brazilanddunn.com
rhicks@renea-hicks.com

David Richards
Richards, Rodriguez & Skeith LLP
816 Congress Avenue, Suite 1200
Austin, TX 78701

                                                      /s/ Patrick K. Sweeten
                                                      PATRICK K. SWEETEN
